Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 1 of 23 Page ID #:5961


                                   NOTE: CHANGES MADE BY THE COURT
  1
  2                                                        DISCOVERY MATTER
  3
  4
  5
  6
  7
  8
                          UNITED STATES DISTRICT COURT
  9
 10                      CENTRAL DISTRICT OF CALIFORNIA

 11
      MARIA LUZ ZUCCHELLA,                      Case No. 2:19-cv-07335 DSF (PLAx)
 12
                             Plaintiff,         [Assigned to the Hon. Dale S. Fischer,
 13
                                                Courtroom 7D]
 14        vs.
                                                ORDER RE STIPULATED
 15   OLYMPUSAT, INC, a Florida corporation;    REQUEST TO AMEND
 16   TOM MOHLER, an individual;                PROTECTIVE ORDER
      OLYMPUSAT HOLDINGS, INC., a
 17   Florida corporation; OCEAN NEW
 18   MEDIA, LLC, a Florida limited liability   Complaint Filed:        Jul. 15, 2019
      company; OCEAN COMMUNICATIONS,            Counterclaims Filed:    Oct. 25, 2019
 19   INC., a Florida corporation; and DOES 4
 20   through 50, inclusive,                    Discovery Cut-Off:      Jan. 5, 2021
                                                Motion Cut-Off:         Feb. 22, 2021
 21                          Defendants.        Trial:                  Jun. 1, 2021
 22
 23
      AND RELATED COUNTER-CLAIM.
 24
 25
 26
 27
 28

                 ORDER RE STIPULATED REQUEST TO AMEND PROTECTIVE ORDER
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 2 of 23 Page ID #:5962




  1         Having considered the papers and finding good cause exists, the parties’
  2   Stipulated Request to Amend Protective Order, as revised based on consideration of
  3   plaintiff’s and defendants’ versions of Section 7.3, is GRANTED.
  4
  5         IT IS SO ORDERED.
  6
  7   Dated: October 29, 2020             __________________________________
  8                                              The Hon. Paul L. Abrams
                                                 United States Magistrate Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

              ORDER RE STIPULATED REQUEST TO AMEND PROTECTIVE ORDER
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 3 of 23 Page ID #:5963




  1   Respectfully submitted by:
      LATHROP GPM LLP
  2   Laura Reathaford (CA SBN 254751)
       laura.reathaford@lathropgpm.com
  3
      Ronald A. Valenzuela (CA SBN 210025)
  4    ronald.valenzuela@lathropgpm.com
      1888 Century Park East, Suite 1000
  5   Los Angeles, CA 90067
      310.789.4600
  6   310.789.4601
  7
      Attorneys for Defendants
  8   OLYMPUSAT, INC. et al.

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24


                        ORDER RE SUBPOENAS FOR BANK RECORDS
                                                                               Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 4 of 23 Page ID #:5964


                                                                                                                  NOTE: CHANGES MADE BY THE COURT
                                                                                 1

                                                                                 2

                                                                                 3

                                                                                 4

                                                                                 5

                                                                                 6

                                                                                 7                       UNITED STATES DISTRICT COURT
                                                                                 8                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                 9
                  1888 CENTURY PARK EAST, SUITE 1000




                                                                                10   MARIA LUZ ZUCCHELLA, an                 Case No. 2:19-cv-07335 DSF (PLAx)
                                                                                     individual,
                                                       LOS ANGELES, CA 90067




                                                                                11
LATHROP GPM LLP




                                                                                                                             [Assigned to the Hon. Dale S. Fischer,
                                                                                12                          Plaintiff,       Courtroom 7D]
                                                                                     vs.
                                                                                13
                                                                                                                             AMENDED STIPULATED
                                                                                14   OLYMPUSAT, INC., a Florida
                                                                                                                             PROTECTIVE ORDER
                                                                                     corporation; TOM MOHLER, an
                                                                                15   individual, OLYMPUSAT HOLDINGS,
                                                                                16   INC., a Florida corporation, OCEAN
                                                                                                                             Complaint Filed:       July 15, 2019
                                                                                     NEW MEDIA, LLC, a Florida
                                                                                17                                           Counterclaims Filed:   October 25, 2019
                                                                                     corporation, and OCEAN
                                                                                                                             Discovery Cut-Off:     January 5, 2020
                                                                                18   COMMUNICATIONS, INC., a Florida
                                                                                                                             Motion Cut-Off:        February 22, 2021
                                                                                     corporation, and DOES 4 through 50,
                                                                                19                                           Trial:                 June 1, 2021
                                                                                     inclusive,
                                                                                20                             Defendants.
                                                                                21   AND RELATED COUNTER-CLAIM.
                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                                                                                 Stipulated Protective Order
                                                                               Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 5 of 23 Page ID #:5965




                                                                                 1   1.    GENERAL
                                                                                 2         1.1.   Purposes and Limitations. Discovery in this action is likely to involve
                                                                                 3   production of confidential, proprietary, or private information for which one or more of
                                                                                 4   the parties may assert requires special protection from public disclosure and from use
                                                                                 5   for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                                                                 6   the parties hereby stipulate to and petition the Court to enter the following Stipulated
                                                                                 7   Protective Order. The parties acknowledge that this Order does not confer blanket
                                                                                 8   protections on all disclosures or responses to discovery and that the protection it affords
                                                                                 9   from public disclosure and use extends only to the limited information or items that are
                  1888 CENTURY PARK EAST, SUITE 1000




                                                                                10   entitled to confidential treatment under the applicable legal principles. The parties
                                                       LOS ANGELES, CA 90067




                                                                                11   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
LATHROP GPM LLP




                                                                                12   Order does not entitle them to file confidential information under seal; Civil Local Rule
                                                                                13   79-5 sets forth the procedures that must be followed and the standards that will be
                                                                                14   applied when a party seeks permission from the court to file material under seal.
                                                                                15         1.2.   Good Cause Statement.
                                                                                16         This action is likely to involve banking information, trade secrets, customer and
                                                                                17   pricing lists and other valuable research, development, commercial, financial, technical
                                                                                18   and/or proprietary information for which one or more of the parties may assert requires
                                                                                19   special protection from public disclosure and from use for any purpose other than
                                                                                20   prosecution of this action is warranted. Such confidential and proprietary materials and
                                                                                21   information consist of, among other things, confidential business or financial
                                                                                22   information, information regarding confidential business practices, or other confidential
                                                                                23   research, development, or commercial information (including information implicating
                                                                                24   privacy rights of third parties), information otherwise generally unavailable to the
                                                                                25   public, or which may be privileged or otherwise protected from disclosure under state
                                                                                26   or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
                                                                                27   the flow of information, to facilitate the prompt resolution of disputes over
                                                                                28
                                                                                                                                                          Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 6 of 23 Page ID #:5966




  1   confidentiality of discovery materials, to adequately protect information one or more of
  2   the parties assert they are entitled to keep confidential, to ensure that the parties are
  3   permitted reasonable necessary uses of such material in preparation for and in the
  4   conduct of trial, to address their handling at the end of the litigation, and serve the ends
  5   of justice, a protective order for such information is justified in this matter. It is the
  6   intent of the parties that information will not be designated as confidential for tactical
  7   reasons and that nothing be so designated without a good faith belief that it has been
  8   maintained in a confidential, non-public manner, and there is good cause why it should
  9   not be part of the public record of this case.
 10

 11   2.    DEFINITIONS
 12         2.1.    Action: this pending federal lawsuit Central District civil case number
 13   2:19-cv-07335 DSF (PLAx) and no other lawsuit.
 14         2.2.   Challenging Party: a Party or Non-Party that challenges the designation of
 15   information or items under this Order.
 16         2.3.   “CONFIDENTIAL” Information or Items: information (regardless of how
 17   it is generated, stored or maintained) or tangible things that qualify for protection under
 18   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 19   Statement.
 20         2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
 21   support staff).
 22         2.5.    Designating Party: a Party or Non-Party that designates information or
 23   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
 24   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 25         2.6.    Disclosure or Discovery Material: all items or information, regardless of
 26   the medium or manner in which it/they is/are generated, stored, or maintained
 27

 28
                                                   -3-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 7 of 23 Page ID #:5967




  1   (including, among other things, testimony, transcripts, and tangible things), that are
  2   produced or generated in disclosures or responses to discovery in this matter.
  3         2.7.    Expert: a person with specialized knowledge or experience in a matter
  4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  5   expert witness or as a consultant in this Action.
  6         2.8.    House Counsel: Employees of a party to this Action who act as counsel in
  7   providing legal advice to a party to this Action. House Counsel does not include Outside
  8   Counsel of Record or any other outside counsel.
  9         2.9.    Non-Party: any natural person, partnership, corporation, association, or
 10   other legal entity not named as a Party to this action.
 11         2.10. Outside Counsel of Record: attorneys who are not employees of a party to
 12   this Action but are retained to represent or advise a party to this Action and have
 13   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 14   appeared on behalf of that party, including support staff.
 15         2.11. Party: any party to this Action, including all of its officers, directors,
 16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 17         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
 18   Discovery Material in this Action.
 19         2.13. Professional Vendors: persons or entities that provide litigation support
 20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 21   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 22   their employees and subcontractors.
 23         2.14. Protected Material: any Disclosure or Discovery Material that is
 24   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 25   EYES ONLY.”
 26         2.15. Receiving Party: a Party that receives any Disclosure or Discovery
 27   Material from a Producing Party.
 28
                                                  -4-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 8 of 23 Page ID #:5968




  1         2.16. “HIGHLY       CONFIDENTIAL           –   ATTORNEYS’          EYES        ONLY”
  2   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
  3   the disclosure of which to another Party or Non-Party would create a substantial risk of
  4   serious harm that could not be avoided by less restrictive means.
  5

  6   3.    SCOPE
  7         The protections conferred by this Stipulation and Order cover not only Protected
  8   Material (as defined above), but also (1) any information copied or extracted from
  9   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 10   Material; and (3) any testimony, conversations, or presentations by Parties or their
 11   Counsel that might reveal Protected Material.
 12        Any use of Protected Material at trial shall be governed by the orders of the trial
 13   judge. This Order does not govern the use of Protected Material at trial.
 14

 15   4.    DURATION
 16         Once a case proceeds to trial, all of the court-filed information to be introduced
 17   that was previously designated as confidential or maintained pursuant to this protective
 18   order becomes public and will be presumptively available to all members of the public,
 19   including the press, unless compelling reasons supported by specific factual findings to
 20   proceed otherwise are made to the trial judge in advance of the trial. See Kamakana v.
 21   City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
 22   “good cause” showing for sealing documents produced in discovery from “compelling
 23   reasons” standard when merits-related documents are part of court record).
 24   Accordingly, the terms of this Protective Order do not extend beyond the
 25   commencement of the trial.
 26

 27

 28
                                                 -5-                      Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 9 of 23 Page ID #:5969




  1   5.    DESIGNATING PROTECTED MATERIAL
  2         5.1.      Exercise of Restraint and Care in Designating Material for Protection.
  3   Each Party or Non-Party that designates information or items for protection under this
  4   Order must take care to limit any such designation to specific material that qualifies
  5   under the appropriate standards. The Designating Party must designate for protection
  6   only those parts of material, documents, items, or oral or written communications that
  7   qualify so that other portions of the material, documents, items, or communications for
  8   which protection is not warranted are not swept unjustifiably within the ambit of this
  9   Order.
 10         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 11   are shown to be clearly unjustified or that have been made for an improper purpose
 12   (e.g., to unnecessarily encumber the case development process or to impose
 13   unnecessary expenses and burdens on other parties) may expose the Designating Party
 14   to sanctions.
 15         If it comes to a Designating Party’s attention that information or items that it
 16   designated for protection do not qualify for protection, that Designating Party must
 17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 18         5.2.      Manner and Timing of Designations. Except as otherwise provided in this
 19   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 20   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 21   Order must be clearly so designated before the material is disclosed or produced.
 22         Designation in conformity with this Order requires:
 23                   (a)   for information in documentary form (e.g., paper or electronic
 24   documents, but excluding transcripts of depositions or other pretrial or trial
 25   proceedings), that the Producing Party affix, at a minimum, the legend
 26   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 27   contains protected material, in a manner that does not obscure the protected matter or
 28
                                                  -6-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 10 of 23 Page ID
                                 #:5970



 1   render it difficult to read. If only a portion or portions of the material on a page qualifies
 2   for protection, the Producing Party also must clearly identify the protected portion(s)
 3   (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and before
 7   the designation, all of the material made available for inspection shall be deemed
 8   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 9   copied and produced, the Producing Party must determine which documents, or portions
10   thereof, qualify for protection under this Order. Then, before producing the specified
11   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
12   that contains Protected Material in such a manner so as not to obscure the protected
13   matter or render it difficult to read. If only a portion or portions of the material on a
14   page qualifies for protection, the Producing Party also must clearly identify the
15   protected portion(s) (e.g., by making appropriate markings in the margins).
16                 (b)   for testimony given in depositions that the Designating Party
17   identify the Disclosure or Discovery Material on the record, before the close of the
18   deposition.
19                 (c)   for information produced in some form other than documentary and
20   for any other tangible items, that the Producing Party affix in a prominent place on the
21   exterior of the container or containers in which the information is stored the legend
22   “CONFIDENTIAL.” If only a portion or portions of the information warrants
23   protection, the Producing Party, to the extent practicable, shall identify the protected
24   portion(s).
25         5.3.    Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive the
27   Designating Party’s right to secure protection under this Order for such material. Upon
28
                                                   -7-                      Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 11 of 23 Page ID
                                 #:5971



 1   timely correction of a designation, the Receiving Party must make reasonable efforts to
 2   assure that the material is treated in accordance with the provisions of this Order.
 3         5.4.   Designating Material as HIGHLY CONFIDENTIAL - ATTORNEYS’
 4   EYES ONLY.
 5                (a)   Designations with a higher confidentiality level when a lower level
 6   would suffice are prohibited.
 7                (b)   The    Producing     Party     must   affix   the    legend      “HIGHLY
 8   CONFIDENTIAL - ATTORNEYS’ EYES ONLY”: (i) to each page that contains
 9   Protected Material that qualifies for such protection under this Order when such
10   information is in documentary form, and (ii) on the exterior of the container(s) in which
11   the Protected Material that qualifies for such protection under this Order is stored when
12   such information is produced in some form other than documentary and for any other
13   tangible item.
14                (c)   When a Party or Non-Party makes original documents available for
15   inspection and that Party or Non-Party notifies the inspecting party that the documents
16   include information that is HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
17   ONLY, all of the material made available for inspection shall be deemed HIGHLY
18   CONFIDENTIAL - ATTORNEYS’ EYES ONLY during the inspection. After the
19   inspecting Party has identified the documents it wants copied or produced, the
20   Producing Party must affix the legend “HIGHLY CONFIDENTIAL - ATTORNEYS’
21   EYES ONLY” to each page that contains Protected Material that qualifies for such
22   protection under this Order.
23                (d)   Except as expressly provided under subsections (a) through (c) of
24   this Section 5.4, the manner and timing of designations of Disclosure or Discovery
25   Material as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY shall be
26   governed by Sections 5.1 through 5.3 of this Order.
27

28
                                                 -8-                        Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 12 of 23 Page ID
                                 #:5972



 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1.    Timing of Challenges. Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 4   Order.
 5         6.2.    Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37-1, et seq. Any discovery motion must strictly
 7   comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
 8         6.3.    Burden. The burden of persuasion in any such challenge proceeding shall
 9   be on the Designating Party. Frivolous challenges, and those made for an improper
10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
11   may expose the Challenging Party to sanctions. Unless the Designating Party has
12   waived or withdrawn the confidentiality designation, all parties shall continue to afford
13   the material in question the level of protection to which it is entitled under the Producing
14   Party’s designation until the Court rules on the challenge.
15

16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1.    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this Action
19   only for prosecuting, defending, or attempting to settle this Action. Such Protected
20   Material may be disclosed only to the categories of persons and under the conditions
21   described in this Order. When the Action has been terminated, a Receiving Party must
22   comply with the provisions of section 13 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the Court or permitted in writing by the Designating Party, a
28
                                                  -9-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 13 of 23 Page ID
                                 #:5973



 1   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 2   only to:
 3         (a)    a Party;
 4         (b)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 6   disclose the information for this Action;
 7         (c)    the officers, directors, and House Counsel of the Receiving Party to whom
 8   disclosure is reasonably necessary for this Action;
 9         (d)    Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12         (e)    the Court and its personnel;
13         (f)    court reporters and their staff;
14         (g)    professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have
16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17         (h)    the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19         (i)    during their depositions, witnesses, and attorneys for witnesses, in the
20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
22   not be permitted to keep any confidential information unless they sign the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
24   by the Designating Party or ordered by the Court. Pages of transcribed deposition
25   testimony or exhibits to depositions that reveal Protected Material may be separately
26   bound by the court reporter and may not be disclosed to anyone except as permitted
27   under this Stipulated Protective Order; and
28
                                                 -10-                  Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 14 of 23 Page ID
                                 #:5974



 1         (j)    any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions.
 3         7.3.   Disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
 4   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
 5   writing by the Designating Party, a Receiving Party may disclose any information or
 6   item designated as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY only
 7   to:
 8         (a)    the Receiving Party’s Outside Counsel of Record (Lathrop GPM, Hadsell
 9   Stormer Renick & Dai LLP, Scott Wagner & Associates, P.A., and Robert D. Newman,
10   Attorney at Law only) in this Action, any law firm or attorney that associates in or enters
11   an appearance as counsel of record for a party to this Action (“New Counsel”), as well
12   as employees of said Outside Counsel of Record and New Counsel to whom it is
13   reasonably necessary to disclose the information for this Action;
14         (b)    A maximum of two (2) House Counsel of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action, but not including Colleen Glynn,
16   and only if House Counsel signs the “Acknowledgment and Agreement to Be
17   Bound” (Exhibit A);
18         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
19   is reasonably necessary for this Action and who have signed the “Acknowledgment and
20   Agreement to Be Bound” (Exhibit A);
21         (d) the Court and its personnel;
22         (e) court reporters and their staff;
23         (f) during their depositions, witnesses, and attorneys for witnesses, in the Action
24   to whom disclosure is reasonably necessary in connection with the deposition itself,
25   i.e., when the Highly Confidential – Attorneys’ Eyes Only information is to be
26   shown or discussed with the deposition witness provided: (1) the designating party
27   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
28
                                                  -11-                    Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 15 of 23 Page ID
                                 #:5975



 1   not be permitted to keep any confidential information unless otherwise agreed by the
 2   Designating Party or ordered by the Court. Pages of transcribed deposition testimony
 3   or exhibits to depositions that reveal Protected Material may be separately bound by the
 4   court reporter and may not be disclosed to anyone except as permitted under this Order;
 5   and
 6         For all other persons, the Parties will meet and confer on a case-by-case basis
 7   whether any information or item designated as “HIGHLY CONFIDENTIAL –
 8   ATTORNEYS’ EYES ONLY” may be disclosed. Any Party who wishes to challenge
 9   the disclosure or non-disclosure shall initiate the dispute resolution process under Local
10   Rule 37-1, et seq. Any discovery motion must strictly comply with the procedures set
11   forth in Local Rules 37-1, 37-2, and 37-3. Unless the Challenging Party has waived or
12   withdrawn in writing the confidentiality designation, all Parties shall continue to afford
13   the material in question the level of protection to which it is entitled under the
14   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation until the
15   Court rules on the challenge.
16         7.4    Protected Material Designated as HIGHLY CONFIDENTIAL -
17   ATTORNEYS’ EYES ONLY Subpoenaed or Ordered Produced in Other Litigation. If
18   a Party is served with a subpoena or a court order issued in other litigation that compels
19   disclosure of any information or items designated in this Action as “HIGHLY
20   CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” that Party must comply with all of
21   the obligations, terms, and provisions set forth in Section 8 of this Order with respect
22   to such information or items designated as “HIGHLY CONFIDENTIAL -
23   ATTORNEYS’ EYES ONLY.”
24

25

26

27

28
                                                -12-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 16 of 23 Page ID
                                 #:5976



 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2   IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation that
 4   compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a)    promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8         (b)    promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Stipulated Protective Order; and
12         (c)    cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with the
15   subpoena or court order shall not produce any information designated in this action as
16   “CONFIDENTIAL” before a determination by the court from which the subpoena or
17   order issued, unless the Party has obtained the Designating Party’s permission. The
18   Designating Party shall bear the burden and expense of seeking protection in that court
19   of its confidential material and nothing in these provisions should be construed as
20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
21   from another court.
22

23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25         (a)    The terms of this Order are applicable to information produced by a Non-
26   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
28
                                                -13-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 17 of 23 Page ID
                                 #:5977



 1   Non-Parties in connection with this litigation is protected by the remedies and relief
 2   provided by this Order. Nothing in these provisions should be construed as prohibiting
 3   a Non-Party from seeking additional protections.
 4         (b)    In the event that a Party is required, by a valid discovery request, to
 5   produce a Non-Party’s confidential information in its possession, and the Party is
 6   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 7   information, then the Party shall:
 8                1)        promptly notify in writing the Requesting Party and the Non-Party
 9   that some or all of the information requested is subject to a confidentiality agreement
10   with a Non-Party;
11                2)        promptly provide the Non-Party with a copy of the Stipulated
12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
13   specific description of the information requested; and
14                3)        make the information requested available for inspection by the Non-
15   Party, if requested.
16         (c)    If the Non-Party fails to seek a protective order from this Court within 14
17   days of receiving the notice and accompanying information, the Receiving Party may
18   produce the Non-Party’s confidential information responsive to the discovery request.
19   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
20   any information in its possession or control that is subject to the confidentiality
21   agreement with the Non-Party before a determination by the Court. Absent a court order
22   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
23   in this Court of its Protected Material.
24

25   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
27   Protected Material to any person or in any circumstance not authorized under this
28
                                                  -14-                    Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 18 of 23 Page ID
                                 #:5978



 1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 2   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 3   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 4   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 5   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 6   that is attached hereto as Exhibit A.
 7

 8   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9   PROTECTED MATERIAL
10         When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other protection,
12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
13   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
14   may be established in an e-discovery order that provides for production without prior
15   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
16   parties reach an agreement on the effect of disclosure of a communication or
17   information covered by the attorney-client privilege or work product protection, the
18   parties may incorporate their agreement in the stipulated protective order submitted to
19   the Court.
20

21   12.    MISCELLANEOUS
22         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
23   person to seek its modification by the Court in the future.
24         12.2. Right to Assert Other Objections. By stipulating to the entry of this
25   Protective Order, no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in this
27   Stipulated Protective Order. Similarly, no Party waives any right to object that
28
                                                 -15-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 19 of 23 Page ID
                                 #:5979



 1   information or items should not be identified as CONFIDENTIAL or HIGHLY
 2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY or to object on any ground to use in
 3   evidence of any of the material covered by this Protective Order.
 4         12.3. Filing Protected Material. A Party that seeks to file under seal any
 5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 7   Protected Material at issue; good cause must be shown in the request to file under seal.
 8   If a Party’s request to file Protected Material under seal is denied by the Court, then the
 9   Receiving Party may file the information in the public record unless otherwise
10   instructed by the Court.
11

12   13.    FINAL DISPOSITION
13         After the final disposition of this Action, within 60 days of a written request by
14   the Designating Party, each Receiving Party must return all Protected Material to the
15   Producing Party or destroy such material. As used in this subdivision, “all Protected
16   Material” includes all copies, abstracts, compilations, summaries, and any other format
17   reproducing or capturing any of the Protected Material. Whether the Protected Material
18   is returned or destroyed, the Receiving Party must submit a written certification to the
19   Producing Party (and, if not the same person or entity, to the Designating Party) by the
20   60 day deadline that (1) identifies (by category, where appropriate) all the Protected
21   Material that was returned or destroyed, and (2) affirms that the Receiving Party has not
22   retained any copies, abstracts, compilations, summaries or any other format reproducing
23   or capturing any of the Protected Material. Notwithstanding this provision, counsel are
24   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
25   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
26   expert reports, attorney work product, and consultant and expert work product, even if
27   such materials contain Protected Material. Any such archival copies that contain or
28
                                                 -16-                     Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 20 of 23 Page ID
                                 #:5980



 1   constitute Protected Material remain subject to this Protective Order as set forth in
 2   Section 4 (DURATION).
 3

 4   14.   VIOLATION OF ORDER
 5         Any violation of this Order may be punished by any and all appropriate measures
 6   including, without limitation, contempt proceedings and/or monetary sanctions.
 7

 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9

10

11   Dated: October 28, 2020
12

13

14
     HADSELL STORMER RENICK & DAI LATHROP GPM LLP
     LLP
15
       /s/ Theresa Zhen                           /s/ Laura Reathaford
16   Dan Stormer                               Laura Reathaford
     Barbara Enloe Hadsell                     Attorneys for Defendants
17   Theresa Zhen                              OLYMPUSAT, INC., TOM MOHLER,
     Tanya Sukhija-Cohen,                      OLYMPUSAT HOLDINGS, INC.,
18   Attorneys for Plaintiff                   OCEAN NEW MEDIA, LLC and
                                               OCEAN COMMUNICATIONS, INC.
19

20
     SCOTT WAGNER AND
21
     ASSOCIATES, P.A.
22
        /s/ Lindsey B. Wagner
23
     Lindsey B. Wagner, Esq.
24   Attorneys for Plaintiff MARIA LUZ
     ZUCCHELLA
25

26

27
     ROBERT D. NEWMAN
     ATTORNEY AT LAW
28
                                              -17-                   Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 21 of 23 Page ID
                                 #:5981



 1

 2
        /s/ Robert D. Newman
     Robert D. Newman, Esq.
 3   Attorneys for Plaintiff MARIA LUZ
 4   ZUCCHELLA

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -18-                 Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 22 of 23 Page ID
                                 #:5982



 1

 2

 3
                       EXHIBIT A
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -19-                 Stipulated Protective Order
Case 2:19-cv-07335-DSF-PLA Document 124 Filed 10/29/20 Page 23 of 23 Page ID
                                 #:5983



 1              AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
 2          The undersigned hereby acknowledges that he or she has received and read a
 3   copy of the Protective Order entered in Maria Luz Zucchella v. Olympusat, Inc., et. al.,
 4   Case No. 2:19-cv-07335 DSF (PLAx).
 5          The undersigned agrees to hold in confidence and not to disclose to anyone other
 6   than those persons specifically authorized by the Protective Order, and not to copy or
 7   use except for purposes of this action, any information designated Confidential
 8   Information that he or she receives in this case.
 9          The undersigned further agrees to be bound by all of the terms thereof, and further
10   agrees that the United States District Court for the Central District of California, may
11   exercise jurisdiction over him or her to enforce such Protective Order.
12

13   Dated:
14

15

16   (Name) _____________________________

17

18

19

20

21

22

23

24

25

26

27

28
                                                -20-                     Stipulated Protective Order
     32404359
